DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 6, 8-11, 12, 15, 16, and 18-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 26, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the sixteenth and seventeenth lines: “wherein the historical operations comprise operations including: browsing, clicking, downloading, using, and paying”.  This can be interpreted as meaning that the historical operations comprise all of browsing, clicking, downloading, using, and paying; or can be interpreted as meaning that the historical operations comprise operations, and these operations include at least one of browsing, clicking, downloading, using, and paying.  The metes and bounds of the claims are therefore unclear.  For examination purposes, Examiner treats claim 1 as meaning that historical operations comprise operations, and these operations include at least one of browsing, clicking, downloading, using, and paying.  
Claims 11, 13, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, in the sixteenth and seventeenth lines: “wherein the historical operations comprise operations including: browsing, clicking, downloading, using, and paying”.  This can be interpreted as meaning that the historical operations comprise all of browsing, clicking, downloading, using, and paying; or can be interpreted as meaning that the historical operations comprise operations, and these operations include at least one of browsing, clicking, downloading, using, and paying.  The metes and bounds of the claims are therefore unclear.  For examination purposes, Examiner treats claim 11 as meaning that historical operations comprise operations, and these operations include at least one of browsing, clicking, downloading, using, and paying.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8-11, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of recommending items by theme, and a corresponding apparatus. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as further set forth below in the Mayo test, Step 2B analysis.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a computing device, and therefore falls within the statutory category of machine, as do its dependents (Mayo test, Step 1); independent claim 11 recites an apparatus, and therefore falls within the statutory category of machine, as do its dependents.  Claims 1, 3, 5, 6, 8-11, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, the recommending appearing to qualify as “advertising, marketing, or other sales activities or behaviors”, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of recommending items by theme, and a corresponding computing device and apparatus to implement the method.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method (series of operations) recited is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as collecting historical operations of sample users, collecting classification data of items, calculating a preference value of the target user, and pushing a target theme to the target user, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Specifically with regard to independent claims 1 and 11, most of the operations recited could be carried out by a human being collecting information, making calculations mentally or on paper, and pushing a target theme by giving spoken recommendations to the target user, although, as set forth below, claims 1 and 11 as amended on September 26, 2022, do involve some computer technology.  Claim 1 recites, “A computing device to implement a theme recommendation method, the computing device comprising: a memory to store instructions; and a processor configured to execute the instructions to perform operations including” the listed steps.  Parallel claim 11 recites, “A theme recommendation apparatus, comprising: one or more memories to store instructions; and one or more processors configured to execute the instructions to implement modules including” modules to perform a series of steps.  Official notice is taken that computing devices comprising one or more memories to store instructions and one or more processors to implement instructions are well-understood, routine, and conventional.  Using a computer as a tool to perform an abstract idea is not sufficient to raise a claim to significantly more than the abstract idea, as the Supreme Court ruled in Alice Corp. v. CLS Bank.  Claim 1 as amended recites that predicting a preference value of a target user comprises: determining preference data of the sample users, training a predictive model according to characteristic data of sample users, and inputting characteristic data of the target user and the characteristic data of each of the M items to the trained predictive model (and similarly with claim 11).  This is well-understood, routine, and conventional.  Albert (U.S. Patent Application Publication 2012/0101852) discloses employing “various training techniques well known in the art of predictive analytics to train the predictive model, such as back-propagation, quick propagation, conjugate gradient descent, projection operators and Delta-Bar-Delta.”  (Paragraph 50, emphasis added.)  Lin et al. (U.S. Patent 8,554,703) discloses, “A recency-waited predictive model can reflect this change more rapidly than a conventionally trained predictive model.”  (Column 6, line 57, through column 7, line 2; emphasis added.)  Claim 1 and claim 11 further recite that the historical operations comprise operations including: browsing, clicking, downloading, using, and paying.  This is interpreted (see rejections under 35 U.S.C. 112, above) as meaning that the operations comprise at least one of browsing, clicking, downloading, using, and paying.  At least the operations of browsing [offline], using, and paying need not be technological.  However, in the interests of thoroughness, and anticipating a possible amendment specifying that the operations must include all of those listed, prior art is cited.  Gordon (U.S. Patent Application Publication 2007/0022040) discloses (paragraph 11, with emphasis added): “The buyer navigates the listings of available items stored at the commerce system by utilizing browsing tools and search tools well known in the art.  The buyer may view detailed information for each listed item provided by the seller for that item.”  Zarrow et al. (U.S. Patent 8,571,607) discloses (column 3, line 64, through column 4, line 6, with emphasis added): “In addition to the novel functions described below, media application subsystem 32 allows subscribers to the MEdia Net service (i.e., users of UE 16, 18, etc.) to perform conventional MEdiaNet functions such as downloading ring tones and other multimedia items to their UE’s, selecting Answer Tones, etc.  As the manner in which users perform such functions and the processes by which ring tones and similar multimedia items are downloaded to UE’s 16, 18, etc. are well understood by persons skilled in the art, they are not described in further detail herein.”
Claim 1 as amended further recites “pushing a target theme to the target user, wherein the target theme is one of the X themes with a preference value of the target user greater than a recommendation threshold [nothing inherently technological so far], wherein the target theme is pushed to the target user in a form of a presentation table on a display, wherein the presentation table comprises a name of the target theme and an icon of a to-be-recommended item to be selectable by the user via a user interface.”  Claim 11 recites parallel language.  May et al. (U.S. Patent Application Publication 2009/0265211) discloses, “The user interface provided by the payment facilitator system may include well known user interface items such as icons, text data entry fields, menus, buttons, sliders and the like” (paragraph 29, emphasis added).  Augustine et al. (U.S. Patent Application Publication 2010/0211485) discloses (in paragraph 27, with emphasis added): “A display page may comprise well known features of graphical user interface technology, such as, for example, frames, windows, scroll bars, buttons, icons, and hyperlinks, and well known features such as a ‘point and click’ interface.  Pointing to and clicking on a graphical user interface button, icon, menu option, or hyperlink is also known as ‘selecting’ the button, option or hyperlink.  A display page according to the invention also may incorporate multimedia features.”  Thus, only well-understood, routine, and conventional technology is required in order to implement the limitations of claim 1 and claim 11.  The limitations of claim 1 and the corresponding limitations of claim 11, whether considered separately or in combination, do not raise the claims to significantly more than an abstract idea.    
Claim 3, which depends from claim 1, and parallel claim 13, which depends from claim 11, recite that the predicting a preference value of a target user for each of the M items comprises: constructing a diagram of interaction between the sample users and the M items according to the historical operations; calculating similarity between any two of the M items according to the diagram of interaction between the sample users and the M items; determining a preference value of the target user for each of n operation items according to a historical operation of the target user for each of the n operation items; and predicting the preference value of the target user for each of the M items according to the preference value of the target user for each of the n operation items and the similarity between any two of the M items.  These steps do not inherently involve technology (beyond, perhaps, some sand and a pointed stick with which to construct the diagram).  Having a computing device or apparatus perform such steps is insufficient to make them significantly technological.  The limitations of claim 3 and parallel claim 13, whether considered separately or in combination with each other and with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea.  
Claim 5, which depends from claim 1, and parallel claim 15, which depends from claim 11, recite that classifying the N to-be-recommended items comprises: performing clustering according to the classification data of the N to-be-recommended items to obtain the X themes, which need not be technological.  Hence, the limitations of claim 5 and parallel claim 15, whether considered separately or in combination with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, and parallel claim 16, which depends from claim 11, recite that classifying the N to-be-recommended items comprises: presetting the X themes and a preset classification condition corresponding to each of the X themes, wherein different themes correspond to different preset classification conditions; determining whether classification data of the N to-be-recommended items satisfies a preset classification condition corresponding to any one of the X themes, and classifying a to-be-recommended item whose classification data satisfies the preset classification condition corresponding to any one of the X themes into a corresponding theme.  The presetting, determining, and classifying operations need not be technological.  The limitations of claim 6 and parallel claim 16, whether considered separately or in combination with each other and with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea. 
Claim 8, which depends from claim 1, and parallel claim 18, which depends from claim 11, recite that the pushing a target theme to the target user comprises: pushing the target theme to the target user in a form of a tag cloud, wherein the tag cloud comprises a name of the target theme and a tag of a to-be-recommended item in the target theme.  DeLuca (U.S. Patent Application Publication 2011/0158392) discloses, “As it is well-known in the art, a tag cloud, or ‘word cloud’ (or weighted list in visual design) is a visual depiction of word content of a document or Web site” (paragraph 8, emphasis added).  Thus, the limitations of claim 8 and parallel claim 18, whether considered separately or in combination with each other and with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea.  
Claim 9, which depends from claim 1, and parallel claim 19, which depends from claim 11, recite that the theme comprises at least a first-level theme and a second-level theme, and the first-level theme comprises at least one second-level theme; this is not technological.  Thus, the limitations of claim 9 and parallel claim 19, whether considered separately or in combination with each other and with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea. 
Claim 10, which depends from claim 1, and parallel claim 20, which depends from claim 11, recite that, before the collecting classification data of N to-be-recommended items, the operations comprise: selecting an item from the M items as a to-be-recommended item, wherein a preference value of the target user for the item is greater than a selection threshold; or sorting the M items in a descending order according to preference values of the target user, and selecting the first N items from the M items as to-be-recommended items.  Neither the selecting operation, nor the alternative sorting and selecting operations, need be technological.  The limitations of claim 10 and parallel claim 20, whether considered separately or in combination with each other and with the limitations of claims 1 and 11, do not raise the claims to significantly more than an abstract idea.

Non-Obvious Subject Matter
Claims 1, 3, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 101, and objected to for an informality, but claims 1, 3, 5, 6, 8, 9, and 10 recite non-obvious subject matter.
Claims 11, 13, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 101, and objected to for informalities, but claims 11, 13, 15, 16, 18, 19, and 20 recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  Wilkinson et al. (U.S. Patent Application Publication 2016/0379288) disclose generating a user taste profile style of food preference, etc., based on the user’s purchase history (paragraph 42); paragraph 42 of Wilkinson corresponds to paragraph 41 in the specification of Provisional Application 62/186,146, to which the Wilkinson publication claims priority.  Cowan (U.S. Patent Application Publication 2014/0280575) discloses that a user’s purchase history, search history, etc., can be used to determine the user’s music type preferences and cost preferences (paragraph 63).  Collaborative filtering is well known, as taught, for example, by Linden et al. (U.S. Patent Application Publication 2002/0019763), and collaborative filtering involves collecting operations, such as purchases or ratings, of what can be called sample users, in order to make recommendations to a particular user.  However, Wilkinson, Cowan, Linden, and the other prior art references of record do not disclose, teach, or reasonably suggest the specific operations of computing device claim 1 or corresponding apparatus claim 11.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered, but are not persuasive.  Some ambiguous language in claims 1 and 11 as amended has resulted in rejections being made under 35 U.S.C. 112.  The rejections of the claims under 35 U.S.C. 101 as directed to a judicial exception (abstract idea), and specifically to commercial interactions under the field of organizing human activity remain, modified somewhat in accordance with Applicant’s amendments to the instant claims.  It is noted that Applicant’s amended claims of September 26, 2022 cancel dependent claims 2, 4, 7, 12, 14, and 17, while essentially importing their limitations into claims 1 and 11, and also adding an additional limitation.  It is also noted that the Board of Appeals affirmed Examiner’s previous rejections of Applicant’s claims under 35 U.S.C. 101.  Therefore, the reasonable presumption is that the claims are still ineligible under § 101 unless (a) the additional limitation raises the claimed invention to significantly more than an abstract idea; or (b) the combination together in one claim of limitations formerly in several dependent claims, and an additional limitation, raises the claimed invention to significantly more than an abstract idea.  Regarding possibility (a), Examiner has made prior art of record to establish that the additional limitation requires only well-understood, routine, and conventional features and technology (analysis under Step 2B).  Regarding possibility (b), Examiner has considered the various limitations now included in claims 1 and 11 in combination with each other, and with the limitations previously included in claims 1 and 11, and does not find any reason to consider the combination significantly more than an abstract idea.
Applicant argues (regarding Step 2A) that an additional element or combination of elements may have integrated the judicial exception into a practical application if an additional element (or combination of elements) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, or an additional element implements a judicial exception with a particular machine or manufacture that is integral to the claim.  Applicant then quotes independent claim 1, with parts in bold type, and states that independent claim 11 recites similar limitations.  Applicant next argues that the amended independent claims constitute an improvement in the functioning of a computer, and are a clear improvement to the technical field.  Examiner continues to disagree.
Applicant again quotes or closely paraphrases the limitations of the independent claims, and respectfully submits that this is an improvement in the functioning of a computer, and a significant improvement in the technical field (page 10 of the Amendments and Remarks).  Proceeding to page 11, Applicant quotes from Paragraph 13 of Applicant’s specification on how the instant invention differs from the prior art, and how its theme recommendation method may have advantages over the prior art.
Examiner is not persuaded, and quotes from the Board of Appeals decision of July 27, 2022 (bottom of page 9): “We have reviewed said paragraph but have been unable to discern what the improvement in computer functionality is.  There is nothing there about computers.”  Examiner further observes that the four Shepherd patents at issue in the Alice Corp. v. CLS Bank decision involved computers, and some of the claims in those patents recited computer components or the use thereof.  The Supreme Court did not conclude that the claimed invention thereby constituted an improvement in computer functionality, or in any other technical field.
Applicant writes that if the Office Action has evidence that Applicant’s claimed functions are “conventional” or “routine” and not a significant improvement in the technical field, Applicant respectfully requests a submission of such evidence.  Examiner respectfully replies that evidence was previously made of record to show that certain claim elements, merely involve the use of well-understood, routine, and conventional technology, and is now cited in the rejections of claims 1 and 11.  Furthermore, DeLuca (U.S. Patent Application Publication 2011/0158392) is again cited in the rejections of claim 8 and parallel claim 18.  Patent publications by Zarrow et al., Gordon, and Augustine et al. are cited as evidence in the rejections of amended claims 1 and 11, and are listed on the Notice of References Cited.
Pages 12 and 13 of the Amendments and Remarks essentially reiterate Applicant’s claim language and assertions about eligibility, as well as quoting a block of writing from the USPTO’s Revised Guidance of January 7, 2019 which fails to establish that the claims as amended are patent-eligible.
Examiner quotes again from the Board of Appeals decision of July 27, 2022 (page 12):
We find Appellant’s argument that the claim presents a technological improvement unpersuasive as to error in the Examiner’s or our characterization of what the claim is directed to because the machine as claimed fails to adequately support it.  We are unable to point to any claim language supportive of an improvement in technology.  An argument that such an improvement exists is alone insufficient. 
Examiner maintains that this judgement remains valid, despite the transfer of some claim language from dependent claims to the independent claims, and despite the recitation in the independent claims of an icon “to be selectable by the user via a user interface”, as the prior art of record shows this to involve only the use of well-understood, routine, and conventional technology to implement a particular abstract idea in the field of commercial interactions.  Examiner now reiterates his response from the Final Rejection of December 1, 2020, as still valid:
Applicant argues that claimed invention integrates the judicial exception into a practical application, and in particular an improvement in the functioning of a computer, or an improvement to another technology or technical field.  Examiner respectfully disagrees, and holds, first, that the claimed invention does not constitute an improvement in the functioning of a computer; and secondly, that the claimed invention, even though it might at least in some cases be an improvement over prior methods of generating and pushing recommendations, does not qualify as a practical application for purposes of 35 U.S.C. 101 analysis.
Regarding the first point, the claims do not recite the kind of improvement in computer software that was at issue in Enfish, LLC v. Microsoft Corporation (a self-referential database).  Instead, they recite an essentially generic computer, comprising well-understood, routine, and conventional processors and memories, and configuring that computer by particular instructions to collect particular data and perform particular operations.  If this were sufficient to qualify as an improvement in the functioning of a computer, then the Supreme Court would have decided Alice Corporation v. CLS Bank the other way, since some of the claims in the four Shepherd patents at issue recited computer components performing or used to perform operations for exchanging operations as between parties. 
The Supreme Court noted in the Alice case, “The fact that a computer ‘necessarily exist[s] in the physical, rather than the purely conceptual, realm,’ Brief for Petitioner 39, is beside the point.  There is no dispute that a computer is a tangible system (in §101 terms, a ‘machine’), or that many computer-implemented claims are formally addressed to patent-eligible subject matter.  But if that were the end of the §101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.”  The Court opposed letting that happen, and it is Examiner’s duty to apply the Alice precedent to the instant claims.
Regarding the second point, Examiner directs Applicant’s attention to the CAFC decision in Ultramercial, Inc. v. Hulu, LLC.  The representative claim was a method for distribution of products over the Internet via a facilitator, and included, for example, “a third step of providing the media product for sale at an Internet website”, so the method could not have been implemented without computing devices and telecommunications.  The method also included “a seventh step of, in response to receiving the request from the consumer, facilitating the display of a sponsor message to the consumer”, and “an eleventh step of receiving payment from the sponsor of the sponsor message displayed.”  This surely involved practical benefits of a sort for people with media products who wished to receive payments from sponsors, as well as sponsors who wanted their messages displayed to consumers, and consumers who preferred paying for a media product with a little of their time instead of with money.  This was insufficient for the CAFC, whose decision states, inter alia: “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”
Yet further, a concurring opinion (by Mayer) in the Ultramercial, Inc. v. Hulu, LLC case states:
In Alice, the claimed intermediated settlement technique was purportedly new and useful, but the Supreme Court nonetheless unanimously concluded that it fell outside section 101.  134 S. Ct. at 2358-59.  The problem was not that the asserted claims disclosed no innovation, but that it was an entrepreneurial rather than a technological one.  In effect, Alice articulated a technological arts test for patent eligibility, concluding that the asserted method and system claims were patent ineligible because they did not “improve the functioning of the computer itself” or “effect an improvement in any other technology or technical field.”  Id. at 2359; see also id. at 2358 (explaining that the claims in Diamond v. Diehr, 450 U.S. 175, 177-79 [209 USPQ 1] (1981) (“Diehr”), were patentable because the disclosed an “improve[ment]” to a “technological process”).  In assessing patent eligibility, advances in non-technological disciplines -- such as business, law, or the social sciences – simply do not count.
In light of these and other decisions, it is Examiner’s apparent duty to maintain the rejections under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 6, 2022